Fourth Court of Appeals
                                       San Antonio, Texas
                                             September 5, 2014

                                            No. 04-14-00632-CV

                           IN RE WILLIAMSBURG CARE COMPANY, LP
                            d/b/a Princeton Place Rehabilitation and Healthcare

                                      Original Mandamus Proceeding 1

                                                   ORDER

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

        On September 5, 2014, relator filed a petition for writ of mandamus and a motion for temporary
stay with respect to two orders signed on September 4, 2014.

         Relator’s request for temporary stay is DENIED IN PART and HELD IN ABEYANCE IN
PART. Relator’s request for a temporary stay as to the deadline requiring production of documents on or
before September 5, 2014 is DENIED. Relator’s request for a temporary stay as to the deadline requiring
production of documents on or before September 24, 2014 is HELD IN ABEYANCE until further order
of this court.


           It is so ORDERED on September 5, 2014.                           PER CURIAM




           ATTESTED TO: _____________________________
                          Keith E. Hottle
                          Clerk of Court




1
  This proceeding arises out of Cause No. 2013-CI-05792, styled Alejandra Quintanilla, Individually, and as
Representative of the Estate of Erminio Rangel, Deceased; Guadalupe Rangel, Individually; Ramona Rangel,
Individually; Carmen Rangel, Individually; Maria Hernandez, Individually; Erminio Rangel Jr., Individually;
Francisca Rangel Lopez, Individually; and Maria R. Gonzalez, Individually v. Williamsburg Care Company, LP
d/b/a Princeton Place Rehabilitation and Healthcare; Michael S. Dugo, M.D.; and Lino Ramos, M.D., pending in
the 73rd Judicial District Court, Bexar County, Texas, the Honorable David A. Canales and the Honorable Barbara
Hanson Nellermoe, presiding.